Citation Nr: 1716704	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  14-04 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral leg disability, claimed as residuals of ruptured muscles. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and V.T.C.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from January 1953 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  

In February 2017, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  At the hearing, the Veteran clarified that what had previously been characterized as two issues (i.e. service connection for bilateral leg injury and service connection for bilateral ruptured muscle) was actually the same issue (i.e. the injury was ruptured muscles.)  (See Board hearing transcript, page 2.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the February 2017 Board hearing, the Veteran's representative cited to a diagnosis of polymyalgia rheumatica in 1989 from Dr. Robinson at the Palo Alto VA, and noted that "that's the first account" relating to the leg injury. (See Board hearing transcript, page 11.)  There is no 1989 record associated with the claims file.  A November 1995 record is the earliest evidence of polymyositis; at that time, the Veteran was 62 years old.  

The Veteran's clinical records reflect that the Veteran had a diagnosis of generalized muscle pain, subjective weakness - most likely polymyositis in November 1995, a long history of bilateral knee pain and a diagnosis of degenerative joint disease (DJD) of the right knee in June 1996, diagnosis of obesity and knee pain in October 1996, and notations that he had bilateral open meniscectomies in the 1960s, a total knee arthroplasty in 1988 or 1989, right total knee arthroplasty in approximately March 1997, and a total left knee replacement in 2000.  He also had subsequent additional knee complaints and surgeries. 

The Veteran contends that while serving in Korea, he was running up and down hills while carrying a machine gun and he "felt something pop on the side of my leg and I didn't think nothing of it then it started getting worse."  He further testified that he was operated on while in Korea and was told that it has a ruptured muscle.  He testified that he had a scar on his right shin from surgery, and that his left leg was not operated on in service but that he still has a "lump" on that leg. (See Board hearing transcript, page 16.)  

An October 2002 VA clinical record reflects that the Veteran described a "remote history of muscle belly herniation in the legs occurring during the Korean War.  The patient wanted to make a note of this and for pending compensation and pension claim.  The patient is now currently stable with his some symptoms, however, does indicate that he does have localized pain and tenderness to the anterior and tibial muscles without associated lower extremity orthopedic deformities." 

A May 2011 VA clinical record reflects that the Veteran was diagnosed with "leg pain: c/f claudication vs. [musculoskeletal] vs. less likely myositis (statin), failed left knee TKA."  He was noted to have chronic joint pain. 

An April 2017 VA record (orthopedic surgery consult) reflects that the Veteran was seen for an orthopedic consult and to have a letter written with regard to his claim for compensation.  The examiner could not see a scar to the Veteran's right shin.  The examiner, based on the Veteran's reported history, stated that it is "plausible he has some sort of disability that is somehow related to his injury, at least on his right leg. . . . I cannot really explain what is going on with the left leg though he tells me the left leg is also causing him difficulty."  The assessment was "[un]explained bilateral leg pain, the right leg might be related to an old superficial peroneal nerve injury, but it is very hard for me to come to a definitive diagnosis."  The clinician did not discuss the Veteran's diagnosis of myositis/polymyalgia rheumatica.

Correspondence from Dr. S. French received at VA in May 2017 reflects that she wishes the Veteran to be scheduled for a VA examination with regard to "compartment syndrome necessitating bilateral fasciectomies of his lower legs" based on the Veteran's reported history.  She cites to bilateral surgery when the Veteran has only asserted surgery on the right shin.

The Veteran's STRs are unavailable as they are "fire-related".  In addition, there are no SGOs (Surgeon General Office records).  (See June 2012 National Personnel Records response to request for information)  December 1954 military Orders reflect that the Veteran was released from active service not by reason of physical disability and transferred to the Reserves.  

Based on the foregoing, the Board finds that further development is warranted.  

The earliest VA clinical records associated with the claims file are from 1995; however, the Veteran was noted to have earlier treatment.  A VA Form 10-7131 reflects that records from January 1990 through October 29, 1996 were requested, based on the Veteran's reported dates of treatment.  However, as noted above, the Veteran may have had examination and/or surgery on his lower extremities in the 1980s.  Thus, the Board finds that all VA treatment records, if any, including from January 1, 1980 through October 2002 (when the Veteran first reported having had an injury in service) should be associated with the claims file.

In addition, the Veteran may have had knee surgeries in the 1960s; thus, VA should attempt to obtain those records. 

Finally, the Veteran has asserted that he underwent a right shin operation in a MASH (mobile army surgical hospital) "just before returning from Korea."  This timeframe would have been in approximately late 1954.  VA should attempt to obtain morning reports, if any, for the Veteran's unit (Company C, 19th Infantry Regiment) in Korea from June 1, 1954 to November 30, 1954 to ascertain whether there is any notatin that the Veteran was treated at a MASH.

Thereafter, schedule the Veteran for an examination for an opinion as to whether it is as likely as not that he has a right and/or left shin disability causally related to, or aggravated by, service.  The clinician should discuss the following: a.) the likelihood that the Veteran's myositis/polymyalgia rheumatica had its onset in service; b.) the diagnosis of claudication vs. [musculoskeletal] vs. less likely myositis (statin); c.) the likelihood that the Veteran's complaints of shin pain are manifestations of myositis/polymyalgia rheumatica; d.) whether the Veteran has damage to the right peroneal nerve and, if so, this damage is as likely as not due to some type of surgery in that area of the shin; and e.) the Veteran's contention that he has a lump in his left shin due to a ruptured muscle in 1954. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to associate with the claims file all VA treatment records, if any, including from January 1, 1960 through December 31, 1969 (the decade when the Veteran may have had knee surgery), and from January 1, 1980 through October 2002 (when the Veteran first reported having had an injury in service).

2.  Attempt to obtain morning reports, if any, for the Veteran's unit (Company C, 19th Infantry Regiment) in Korea from June 1, 1954 to November 30, 1954 to ascertain whether there is any notation that the Veteran was treated at a MASH.

3.  Thereafter, schedule the Veteran for an examination with an opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has a right and/or left lower leg (shin area) disability, to include myositis/polymyalgia rheumatic and/or an old superficial peroneal nerve injury  and/or claudication causally related to, or aggravated by, service.  

The clinician should consider and discuss as necessary the following: a.) the likelihood that the Veteran's myositis/polymyalgia rheumatica had its onset in service; b.) the diagnosis of claudication vs. [musculoskeletal] vs. less likely myositis (statin); c.) the likelihood that the Veteran's complaints of shin pain are manifestations of myositis/polymyalgia rheumatica; d.) whether the Veteran has damage to the right peroneal nerve and, if so, this damage is as likely as not due to some type of surgery in that area of the shin; and e.) the Veteran's contention of feeling something pop in his leg when in Korea with right shin surgery at that time and that he has a lump in his left shin due to a ruptured muscle in 1954. 

The clinician should consider the pertinent evidence of record to include the 1995 and 1996 clinical records which reflects that the Veteran had a diagnosis of generalized muscle pain, subjective weakness - most likely polymyositis.

The clinician should provide a rationale for all opinions.  If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify if actual causation cannot be determined because an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

4.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




